 


114 HR 5034 IH: To nullify any generalized, routine or ongoing reporting requirement imposed on a person licensed under section 923 of title 18, United States Code, that is based on the geographic location in which the licensee is located or on the sale of multiple rifles or shotguns, or any specific type of rifle or shotgun, to the same person.
U.S. House of Representatives
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
2d Session
H. R. 5034 
IN THE HOUSE OF REPRESENTATIVES 
 
April 21, 2016 
Mr. Forbes (for himself and Mr. Carter of Texas) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To nullify any generalized, routine or ongoing reporting requirement imposed on a person licensed under section 923 of title 18, United States Code, that is based on the geographic location in which the licensee is located or on the sale of multiple rifles or shotguns, or any specific type of rifle or shotgun, to the same person. 
 
 
1.Nullification of any generalized, routine or ongoing reporting requirement imposed on a person licensed under section 923 of title 18, United States Code, that is based on the geographic location in which the licensee is located or on the sale of multiple rifles or shotguns, or any specific type of rifle or shotgun, to the same person No person licensed under section 923 of title 18, United States Code, shall be subject to any generalized, routine or ongoing reporting requirement based on the geographic location in which the licensee is located or on the sale of multiple rifles or shotguns, or any specific type of rifle or shotgun, to the same person.  